                               Case 1:19-mr-01529-KK Document 1 Filed 12/02/19 Page 1 of 6

 AO   108 (Rev.   06/09) Application for   a Warrant to Seize property Subject to Forfeiture
                                                                                                                     F.HLEM
                                                                                                         ALBUQUERQUE, NEW MEXI
                                              Uxnpo SrarpsDrsrrucr                                   CoURT orc              _ z 20te

                                                                      District of New Mexico
                                                                                                             MITCHELL R. ELFERS
                    In the Matter of the Seizure            of                          )
                                                                                                                   CLERK
              (Briefly desuibe the property to be         seized)                       )
                                                         Currency
           Undetermined amount of U.S.                                                  )
                                                                                        )
                                                                                               caseNo.
                                                                                                         lqtnL6Jq
                                                                                        )

                                                      APPLICATION FOR A WARRANT
                                               TO SEIZE PROPERTY SUBJECT TO FORFEITURE


        [, a federal law enforcement officer or attorney for the government, request a seizure warrant and state r.mder
penalty of perjury that I have reason to believe that the following property in the                  District of
            New Mexico                      is subject to forfeiture to the United States of America under               21        u.s.c.   $
      881(aX6)       _   ftlescribe rhe property):
 Undetermined amount of U.S. currency; in all accounts associated with Francisco DIAZ, SSN# XXX-XX-XXXX, DOB
 0412811982, at Guadalupe Credit Union

 Official count is pending.



        The application is based on these facts:
 See attached affidavit.




           Pf Continued on the attached sheet.




                                                                                                          Printed name and title



Sworn to before me and signed in my presence.




Date:             1210212019



City and state; 4l q qqyglglg. I.Jgy                M   exico
                                                                                                          Printed name and title
                 Case 1:19-mr-01529-KK Document 1 Filed 12/02/19 Page 2 of 6



                                                 AFFIDAVIT

    I, Jason Jones, having been first duly sworn, depose and say:
I have been employed by the United States Department of Justice, Drug Enforcement
Administration ("DEA") since June 2018. Prior to employment with the DEA, i was employed
as a police   officer with the Metropolitan Police Depaftment for five years. During this time, I
have accumulated the following training and experience:

   (a) I graduated from the DEA Academy in Quantico, Virginia. I received approximately              16

       weeks of specialized narcotics related training, The training included controlled

        substance identification, narcotics related investigative techniques, interview and

        interrogation training, preparation of search warrants, tactical applications of narcotics
        enforcement, surveillance and electronic monitoring techniques, money laundering
       investigations and various forensic subjects including latent fingerprint collection and
       analysis.
   (b) As a police officer and DEA agent, I have participated in investigations targeting
       individuals and organizations trafficking heroin, cocaine, cocaine base ("crack"),
       methamphetamine, prescription pills and other controlled substances defined in Title 21,
       USC, Section 801.


                                        PROPERTY TO BE SEIZED


       1.     This affidavit is made in support of an application for a seizure warrant for the
              following bank account:
              Held at Guadalupe Credit Union:
                 a. All accounts       associated with Francisco   DIAZ, SSN# XXX-XX-XXXX, DOB:
                     04 l2g I tg   g2 ("TARGET ACCOTINTS")
                                                                   ;


       2.     There is probable cause to believe that the funds in said bank accounts were used to
              facilitate illegal drug trafficking or represent funds derived from or comingled with
              proceeds traceable to violations of   2l U.S.C. gg 8a1(a)(1)   and 846. As such, the
              funds in the bank accounts are subject to criminal seizure and forfeiture pursuant to
           Case 1:19-mr-01529-KK Document 1 Filed 12/02/19 Page 3 of 6



     Title 21 u.s,c. $$ 853 (aX1) and (a)(2), 853 (0, and civil seizure and forfeiture
     pursuant to Title   2l   U.S.C. $ 881(a)(6).
3.   There is probable cause to believe that the funds in the aforementioned bank accounts
     were obtained by Francisco DIAZ, or his coconspirators, through proceeds derived
     from the distribution of Cocaine Flydrochloride. There is also probable cause to
     believe that the proceeds of the scheme were moved through financial transactions
     whereby DIAZ deposited, had deposited, transferred, and/or withdrew the money,
     obtained from such illegal sales, to and from their various personal accounts.
4.   Since this   Affidavit is being submitted for the limited purpose of securing a Seizure
     Warrant for the bank accounts, I have not included each and every fact known to me
     concerning this investigation. I have set forth only the facts that I believe are
     necessary to establish the foundation for an order authorizing the search and seizure

     ofthe bank accounts described above.
                                   PROBABLE CAUSE
5.   i   have been involved in an ongoing investigation regarding the distribution of illegal

     drugs, specifically Cocaine Hydrochloride, by Francisco     DIAZ.   Since the
     investigation's inception, I, other Special Agents with DEA, and law enforcement
     officials from other agencies have obtained information regarding the illegal drug
     trafficking activities of DIAZ.
6.       On Tuesday, September 3,2079, agents with the Albuquerque District Office Special
     Response Team (SRT), Tactical Diversion Squad/Group 4 and Region          III Narcotics
     Task Force executed a Federal Search and Seizure Warrant, MR-19-1039, signed by
     the Honorable Steven C. Yarbrough, for 7 Josephine Road, Santa Fe, NM.
7.   Agents located and seized several clear zip-loc baggies containing a white powdery
     substance, later determined to be cocaine, inside the master bedroom closet. Also

     located in the closet with the cocaine, agents seized one (1) silver and black Taurus
     PT 24/7 Pro, semi-automatic 40 caliber pistol; and one (1) silver and black Bryco
     Model 48, semi-automatic 380 caliber pistol. Agents located and seized four (4)
     separate kilogram-sized wrappers from the master bedroom closet. Agents also

     located and seized from the master bedroom an undetermined amount of United
     States currency.
            Case 1:19-mr-01529-KK Document 1 Filed 12/02/19 Page 4 of 6



8. Agents conducted an interview           with DIAZ. Agents verbally readDIAZ his Miranda
         Rights, andDIAZ answered in the affirmative that he (DIAZ) understood his rights
         and agreed to answer questions.    DIAZ stated that the cocaine and the firearms located
         in the master bedroom closet were his (DIAZ).DIAZ further stated that he (DIAZ)
         had been selling cocaine for a   "few"   years.

9.       DIAZ stated to agents that he (DIAZ) purchased one (1) kilogram of cocaine for
         $25,000 every two (2) to three (3) months. Based on this information, agents believe
         DIAZ purchased between four (4) to six (6) kilograms of cocaine ayeat.
l0.DIAZ         stated the he   (DIAZ) would take the one (1) kilogram of cocaine he (DIAZ)
         purchased and cut it to double the cocaine .      DIAZ stated that he (DIAZ) made one     (   i)

         kilogram of cocaine into two (2) kilograms of cocaine mixture.
I   l.   Based on   DIAZ'   statements agents believe      DIAZ sold between eight (8) to twelve
         (12) kilograms of cocaine mixture a year.
12.DIAZ stated that he (DIAZ) made approximately $7,000 to $10,000 profit on one (1)
         kilogram of cocaine mixture. Based on this information,DIAZ was selling one (1)
         kilogram of cocaine mixture for approximately $32,000 to $35,000.
13. Based on all the statements made by           DIAZ concerning the amounts sold      (8- 12

         kilograms per year) and the profits generated per kilogram sold ($7,000-10,000 per
         kilogram), DIAZ would make approximately $56,000 to $120,000 profit per year
         from selling cocaine/cocaine mixture.
14. Agents located a Guadalupe Credit Union receipt date August 15, 2079, during the

         executing of the Federal search warrant, which stated the new balance on one of the
         TARGET ACCOLINTS was $134,387.14. There are two related target accounts, one
         checking account and one savings account          * the names and signature information on
         the two related accounts are the same. Guadalupe Credit Union has placed a

         temporary hold/freeze on the funds in the accounts. After futher investigation agents
         learned, the name on the TARGET ACCOLTNTS is Francisco              DIAZ, Jr. (son of
         DIAZ). However, DIAZ his the signatory of the TARGET ACCOTINTS. Agents
         believe Francisco DIAZ, Jr. is a minor child, approximately fourteen years old.
      Case 1:19-mr-01529-KK Document 1 Filed 12/02/19 Page 5 of 6



15. Based   onDIAZ'statements regarding the specifics of selling cocaine for a "few"
    years, agents believe the balance of the TARGET ACCOLTNTS is consistent with the

    approximate monetary proceeds frorn the sale of illegal drugs.
16. Based on my training and experience drug traffickers regularly have family members

    open bank accounts as a way to conceal illegal drug proceeds.

17. Agents located and seized        DIAZ' 2017 individual income tax return      and    DIAZ's
    2017 business tax returns.
18. According to         DIAZ'2017 U.S. Individual Income Tax Return Form 1040line 37 his
    (DIAZ) adjusted gross incomern2}lT was $15,031,
19. According to         DIAZ' 2017 U.S Income Tax Return for       an Corporation Form 11205

    for Affordable Comfort Systems, LLC, ownedby DIAZ, line 6 total income was
    $26,940. According to line 20 the business had a total deductions of $26,588. The
    total ordinary business income according to line 21 was $351.
20. Agents also located and seized a2018 silver Cadillac Escalade ESV Platinum.
21. According to subpoena returned from General Motors Financial in2019,DIAZ
    purchased a2018 silver Cadillac Escalade ESV Platinum. DIAZ made a cash down
    payment of $5,060 and financed the remaining $72,716.73 over the course of 75

    months for   $   1   ,283.06 per month.
22. Agents questioned DIAZ about the disparity between his (DIAZ) income and bank
   balance and his        (DIAZ)   assets.   DIAZ stated he (DIAZ) has a prof,rtable business.
23. Agents analyzedDIAZ' known signature acquired from DIAZ and a signature from a
   }il.ay 21,2018, deposit of $10,755.78. Based upon this comparison,            it   appears that

   DIAZ' signature is on the deposit paperwork            and agents believe the signature of both

   match.

24. Based upon my investigation into the subject accounts, I believe that the funds in the
   TARGET ACCOUNTS are used to facilitate illegal drug trafficking or represent
   funds derived or comingled from proceeds traceable to violations of 21 U.S.C.               $S

   841(a)(1) and 846.
25. Therefore, I request that the Court issue a Seizure Warrant as authorized under Title
   21 U.S.C. 881(b) and 853(a)(1) and (a)(2). I request this warrant be issued in lieu               of
   a restraining order as required       by Title 21 U.S.C. $ 853(0, as an order under 2l
               Case 1:19-mr-01529-KK Document 1 Filed 12/02/19 Page 6 of 6



           U.S.C. $ 853(e) may not be sufficient to assure the availability of the funds for
           forfeiture because the accounts contain tangible proceeds which are subject to rapid
           dissipation and the defendants/owners or their designees cannot reasonably be relied
          upon to abide by an order to maintain the property.
       26. I furlher request that a seizure warrant direct the above listed financial institutions at
          which the TARGET ACCOUNTS are maintained to do the following:
           ,   freeze the contents of the accounts in place and to refuse the withdrawal of any
               amount from the accounts by anyone other than the United States Drug
               Enforcement Administration (DEA), and
           .   while any contents of the accounts are frozen in place to accrue deposits, interest,
               and dividends, until DEA directs that the contents of the accounts be finally
               liquidated and no contents remain.

          Freezing the contents could occur in the event the bank is unable to provide the funds
          immediately to the DEA and therefore restricts the removal and/or dissipation of the
          funds by the account holder(s.)


          I declare under the penalty of perjury that this information is true and correct to the
          best of my knowledge.


                                                      ones,   ial Agent
                                                          brcement Administration
                                              Albuquerque District Office

Subscribed and sworn to before me this



                                              Kirtan Khalsa
                                              United States Magistrate Judge
                                              @
